         Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 1 of 9



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE



United States of America

    v.                                   Criminal No. 20-cr-38-JD
                                         Opinion No. 2020 DNH 114
Gabriel Alexander Diaz-Nivar



                                 O R D E R

    Defendant Gabriel Alexander Diaz-Nivar moves (doc. no. 29)

for an individualized determination of whether the time period

during which the court has continued his criminal jury trial

because of the Coronavirus Disease 2019 (COVID-19) pandemic

should be excluded from the trial clock under the Speedy Trial

Act, 18 U.S.C. § 3161.      Diaz-Nivar asserts that his “motion is

filed pursuant to this Court’s May 28, 2020 order and is

intended to be without prejudice to Mr. Diaz-Nivar’s right to

file a timely motion to dismiss under the local rules.”             Doc. 29

at 1.   The government objects to Diaz-Nivar’s motion.           The court

held a motion hearing by videoconference on July 1, 2020.



                                    Background

    A.       COVID-19 Standing Orders

    In response to the global COVID-19 pandemic and states of

emergency declared by the President of the United States and the
       Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 2 of 9



Governor of New Hampshire, the Chief Judge of the District of

New Hampshire has issued several standing orders addressing

court operations during the pandemic.         As relevant to Diaz-

Nivar, on March 20, 2020, the court continued “[a]ll civil and

criminal jury trials scheduled to begin before May 1, 2020

. . . .”   Court Operations under the Exigent Circumstances

Created by COVID-19, ADM-1, Order 20-5 (Mar. 20, 2020) (“Order

20-5”) at 2 ¶ 7.   On April 20, 2020, the court continued all

criminal jury trials through June 1, 2020.         See doc. 25, Order

Clarifying Speedy Trial Act Findings in Response to Exigent

Circumstances Created by COVID-19, ADM-1, Order 20-16 (Apr. 15,

2020) (citing Order 20-15).     On May 13, 2020, the court

continued all criminal jury trials through July 1, 2020.              Order

Extending Deadlines in Prior Standing Orders, ADM-1, Order 20-17

(May 13, 2020) (“Order 20-17”).         Finally, on June 17, 2020, the

court continued all criminal jury trials through August 1, 2020.

Order Extending Deadlines in Prior Standing Orders, ADM-1, Order

20-21 (June 17, 2020) (“Order 20-21”).

    In all of its continuance orders issued due to COVID-19,

the court has excluded the time during which the trials were

continued from the seventy-day trial clock under the Speedy

Trial Act.   Citing 18 U.S.C. § 3161(h)(7)(A), the court reasoned

that the “ends of justice served” by continuing criminal jury

trials outweighed the best interest of the public and the

                                    2
         Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 3 of 9



defendants’ rights to speedy trials.         Order 20-5 at 2-3 ¶ 8.1    In

particular, the court noted its “reduced ability to obtain an

adequate spectrum of jurors” and the “public health

considerations,” which include the Center for Disease Control’s

advice that people engage in “social distancing.”            Id.

     On May 28, 2020, the court made it clear that “[e]ach

district judge on this court adopts the excludable time and

‘ends of justice’ findings contained in the Speedy Trial Act

order in ADM-1, Order 20-5, and applies those findings to all

criminal cases continued by ADM-1, Order 20-17.”           Doc. 27, Order

Clarifying Speedy Trial Act Findings in Response to Exigent

Circumstances Created by COVID-19, ADM-1, Order 20-19 (May 28,

2020) (“Order 20-19,” signed by the Chief Judge, District

Judges, and Magistrate Judge of the District of New Hampshire).

The court added the following:

     The judges on this court continue to agree—in light of
     the unique circumstances presented by this public
     health emergency as described in ADM 1, 20-5 and ADM
     1, 20-17—that issuing individual findings in each
     separate case would be redundant and unnecessary and a
     waste of scarce judicial resources. The Speedy Trial
     Act “ends of justice” findings in each case are—due to
     the nature of this public health emergency—applicable
     generally to all cases before this court. Thus, a
     particularized finding in each case would be
     redundant.



     1 In Order 20-15, Order 20-17, and Order 20-21, the court
adopted the reasoning for ordering the continuances and
excluding the time from Order 20-5.

                                      3
           Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 4 of 9



Id.   However, the court provided a caveat that “[w]ithin seven

(7) days of the date this order is docketed, any defendant who

has an individualized concern not addressed by this order may

file a motion for a determination regarding his or her rights

under the Speedy Trial Act, and the court will consider the ends

of justice finding as to that defendant de novo.”              Id.


      B.       Diaz-Nivar’s Case

      Diaz-Nivar made his initial appearance on a complaint on

January 27, 2020.       He is charged with conspiracy to distribute a

controlled substance, in violation of 18 U.S.C. § 371 and 21

U.S.C. §§ 841(a)(1), (b)(1)(A)(vi), and 846 (Count 1).               He has

been detained pending trial.          Diaz-Nivar’s trial was scheduled

for May 5, 2020, but it has been continued to August 4, 2020

under Order 20-15, Order 20-17, and Order 20-21.


                                   Discussion

      Diaz-Nivar contends the Speedy Trial Act’s trial clock

should not be stopped during the time period that his trial has

been continued by the court sua sponte.            He asserts that the

“ends of justice” do not outweigh his or the public’s interest

in trying him.       In support, Diaz-Nivar contends that federal

criminal trials are possible because one recently occurred in

the Northern District of Texas.




                                        4
          Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 5 of 9



    The government responds, arguing that many other courts

have made similar determinations that the “ends of justice”

warrant excluding from the trial clock the duration of

continuances due to the COVID-19 pandemic.           The government adds

that prior disturbances at regional and local levels have

warranted excluding continuance time under the “ends of justice”

provision in § 3161(h)(7)(A).         Diaz-Nivar did not file a reply.

    At the motion hearing, Diaz-Nivar noted his intent to file

a motion to dismiss based on a speedy trial issue unrelated to

COVID-19 continuances, but also noted that his primary concern

is ensuring that he is not waiving his speedy trial rights with

respect to COVID-19 continuances.          Diaz-Nivar stated that his

trial will be short and involve relatively straightforward

issues.     Diaz-Nivar’s counsel also acknowledged that, due to the

pandemic, he has not been able to meet with Diaz-Nivar with a

frequency ideal for preparing for trial.           The government asked

the court to maintain its reasoning for excluding the

continuance time stated in its standing orders.            The government

also noted that it did not take issue with Diaz-Nivar’s

preservation of his speedy trial rights.

    The Speedy Trial Act dictates that “[i]n any case in which

a plea of not guilty is entered, the trial of a defendant

charged in an information or indictment with the commission of

an offense shall commence within seventy days from the filing

                                       5
       Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 6 of 9



date (and making public) of the information or indictment, or

from the date the defendant has appeared before a judicial

officer of the court in which such charge is pending, whichever

date last occurs.”    18 U.S.C. § 3161(c)(1).      The Speedy Trial

Act, however, provides many exceptions during which periods of

delay in a defendant’s trial are excluded from the seventy-day

trial clock.   As relevant in this case, the Speedy Trial Act

excludes “[a]ny period of delay resulting from a continuance

granted by any judge on his own motion . . . if the judge

granted such continuance on the basis of his findings that the

ends of justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy trial.”          18

U.S.C. § 3161(h)(7)(A).

    In Order 20-15, Order 20-17, and Order 20-21, the court

excluded the time of the continuances from Diaz-Nivar’s trial

clock on the ground that the “ends of justice” served by

continuing Diaz-Nivar’s trial outweighed the best interest of

the public and Diaz-Nivar in a speedy trial.         Diaz-Nivar

contends that this finding is faulty in his case.

    In Order 20-5, the court found:

    Due to the court’s reduced ability to obtain an
    adequate spectrum of jurors and the above-referenced
    public health considerations associated with criminal
    jury trials, the time period of the continuances
    implemented by this Standing Order will be excluded
    under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).
    The court finds that the ends of justice served by

                                    6
       Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 7 of 9



    ordering these continuances outweigh the best interest
    of the public and each defendant’s right to speedy
    trial.

Order 20-5 at 2-3 ¶ 8.    The court reiterated that finding by

adopting the reasoning from Order 20-5 in Order 20-15, Order 20-

17, and Order 20-21.     We are not faced with an epidemic, but

rather we are in the midst of what has been officially declared

to be a pandemic, which is a far more serious situation.              The

universality of COVID-19 means that every participant in the

criminal justice process is at risk.       Until that risk can be

satisfactorily managed so as to reasonably provide for the

public health considerations for all participants, including the

defendant and his counsel, continuances necessitated by the

pandemic are in the interest of justice and are excludable under

the Speedy Trial Act.

    Diaz-Nivar does not provide any reason for why the court’s

findings are inapplicable to his individual case, and he has not

shown that there are circumstances particular to his case that

outweigh the court’s speedy trial findings and the continuances.

The anticipated short length of Diaz-Nivar’s trial certainly

does not outweigh those findings.

    The court ratifies and confirms the administrative orders

referred to herein and adopts and applies them to this case.

The court has emphasized that it does not delay criminal jury

trials lightly, noting that “[e]xcept for the right of a fair

                                    7
       Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 8 of 9



trial before an impartial jury, no mandate of our jurisprudence

is more important.”    Order 20-19 (quoting Furlow v. United

States, 644 F.2d 764, 768–69 (9th Cir. 1981)).         However, it is

to be noted that the court’s decision to continue criminal jury

trials and exclude the period of continuance from the trial

clock under 18 U.S.C. § 3161(h)(7)(A) is not without support

found in other jurisdictions.      E.g., United States v. Kemprud,

2020 WL 2836784, at *3-*4 (E.D. Cal. June 1, 2020) (excluding

continuances due to COVID-19 from trial clock based on “ends of

justice” findings); United States v. Magana, 2020 WL 2527041, at

*2 (D. Utah May 18, 2020) (same); United States v. Magana-

Madrigal, 2020 WL 2476470, at *1-*2 (E.D. Tenn. May 13, 2020)

(same); United States v. Dill, 2020 WL 2083011, at *1 (D. Me.

Apr. 30, 2020) (same); United States v. Aguirre-Maldonado, 2020

WL 2029610, at *1 (D. Minn. Apr. 28, 2020) (same); see also

Furlow, 644 F.2d at 768-69 (affirming district court’s exclusion

of time under Speedy Trial Act due to disruption caused by

eruption of Mt. St. Helens); United States v. Richman, 600 F.2d

286, 293 (1st Cir. 1979) (finding that “ends of justice”

permitted excluding time of continuance from speedy trial clock

due to “paralyzing blizzard” of 1978).




                                    8
        Case 1:20-cr-00038-JD Document 40 Filed 07/08/20 Page 9 of 9



                                Conclusion

      Diaz-Nivar’s motion for an individualized, de novo

determination of whether the time period during the court’s sua

sponte continuances of his trial is excludable under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7)(A) is granted.          Diaz-Nivar has

received the requested de novo and individualized determination.

      The court, however, finds that the ends of justice served

by the court’s sua sponte continuances of Diaz-Nivar’s trial

through August 4, 2020, outweigh the public’s and Diaz-Nivar’s

right to a speedy trial.      Accordingly, the time between May 5,

2020, and August 4, 2020, shall be excluded from any count of

the elapsed time period for purposes of Diaz-Nivar’s speedy

trial clock.

      SO ORDERED.



                                   __________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge


July 8, 2020

cc:   Counsel of Record
      U.S. Probation
      U.S. Marshal




                                     9
